Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims presented for examination: 1-20

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/25/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
3.	Claim limitations “first classifier and second classifier configured to  be obtained…, a third classifier configured to be trained using…, a rule assigner configured to assign teach roles and student roles to first and second classifier… has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because specification did not clearly disclose a structure.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.


Allowable Subject Matter
4.	Claims 1-7 will be allowed when applicant(s) has overcome the 112 2nd paragraph rejection.
	Claims 8-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to 1, Macready fails to disclose “a first classifier and a second classifier configured to be trained using subsets of labeled dataset, wherein the first classifier and the second classifier having prediction probabilities that exceed a teacher threshold when predicting a pseudo labeled from an unlabeled dataset; a third classifier configured to be trained using the subsets of the labeled dataset, wherein the third classifier having a prediction probability below a student threshold when predicting the pseudo labeled dataset; a role assigner configured to assign teacher role and student roles to the first classifier, the second classifier, and the third classifier based on prediction probabilities of samples from the unlabeled dataset; and a teaching sample dataset from the pseudo labeled dataset, wherein the teaching sample dataset includes at least one of samples from the pseudo labeled dataset, wherein the first classifier and the second classifier agree on a label of the sample and the prediction probabilities exceed the teacher threshold and where the prediction probability of the third classifier is below the student threshold.”
Claims 2-6 are allowed under the same reason as to claim 1.
Claims 7  and 16 include additional limitations retraining the third classifier using the teaching sample dataset and the labeled dataset; updating the prediction thresholds; and reaching a stopping criterion.  Macready fails to disclose and suggest the limitations similar in claim 1 and additional limitations as listed.
Claims 8-15 and 17-20 are allowed under the same reason as to claims 7 and 16.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154